DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limiting guide and the two slots opposite one another must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites the limitation "the linear guide" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10, 11, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. (EP 2110478 A2) in view of Koyamato (US Patent 4140415).  [Claims 1-3, 6, and 17] McCarthy et al. discloses a post socket (30) comprising: a housing (32); the housing is configured to receive at least a portion of a post therein; a linkage (50, 54) pivotably connected; and an actuator (60) configured to actuate the linkage, wherein the linkage comprises: a linkage body (54) connected to the actuator (via its connection within 44), and at least one arm (50) is pivotably attached, the actuator .  
McCarthy et al. discloses the claimed invention as discussed above, but does not disclose a compressible sleeve within the housing, the sleeve having a slot, nor a housing engagement bracket.  Koyamato discloses a housing (11) with a compressible sleeve (12) within it.  An actuator (13) compresses the sleeve to hold a post (2) within the housing.  The sleeve has a slot (124), which extends at least partially along the sleeve parallel to a longitudinal axis of the sleeve and is configured to at least partially close (Figure 4).  The sleeve further comprises a first bracket positioned adjacent to a first side of the slot and a second bracket positioned adjacent to a second side of the slot (portions of the body 121 below slot 126 which are narrower than the body).  A housing engagement bracket (128)  is positioned on an outer surface of the sleeve and is configured to engage with an internal surface of the housing (Figure 3).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a compressible sleeve with a slot and housing engagement bracket within the housing of McCarthy et al. as suggested and taught by Koyamato.  Koyamato teaches that it is more stable to incorporate a compressible sleeve within the housing to provide a pressure surface contact.  Additionally, the sleeve serves to protect the post from damage that can be caused by repeated fastenings (Koyamato, Column 3, lines 56-63).  Providing a slot within the sleeve allows the sleeve to compress to a narrower width.  
[Claim 7] McCarthy et al. further discloses the housing comprising an upper surface comprising an actuator aperture (46a) configured to receive a tool for rotation of the actuator therethrough in use, and a post aperture (34) configured to receive at least a portion of a post therethrough (Figure 4).  [Claim 8] A spigot (46) is positioned adjacent to the actuator aperture on an internal surface of the upper surface, the spigot including a through-hole, wherein the through-hole is aligned with the actuator aperture.  [Claims 10 and 17] The actuator is configured such that the rotation of the actuator [Claim 11] A stop member (lower pair of projections 64) protruding from the housing arranged to limit the movement of the linkage body (via the clamp 50) such that further movement of the linkage body is restricted.  [Claim 13] A limiting guide (58) positioned on an interior surface of the housing, wherein the linkage body is configured to engage with the limiting guide to restrict the linkage body to linear movement along an axis parallel to a longitudinal axis of the sleeve.  [Claim 14] The linkage is positioned between the housing and the chamber.  

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. (EP 2110478 A2) in view of Clarke et al. (US Patent Publication 2013/0175422).  [Claims 1 and 16] McCarthy et al. discloses a post socket (30) comprising: a housing (32); the housing is configured to receive at least a portion of a post therein; a linkage (50, 54) pivotably connected; and an actuator (60) configured to actuate the linkage, wherein the linkage comprises: a linkage body (54) connected to the actuator (via its connection within 44), and at least one arm (50) is pivotably attached, the actuator configured so that actuation of the actuator moves the linkage body to thereby move the first end and the second end of the at least on arm.  
McCarthy et al. discloses the claimed invention as discussed above, but does not disclose a compressible sleeve within the housing.  Clarke et al. discloses a housing (14) with a compressible sleeve (36) within it.  An actuator (40) compresses the sleeve to hold a post (12) within the housing.  The sleeve has two slots (Figure 7A and paragraph 0033) opposite one another, both extending the entirety of a longitudinal axis of the compressible sleeve.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a compressible sleeve within the housing of McCarthy et al. as suggested and taught by Clarke et al.  The compressible sleeve serves to protect the post from damage that can be caused by repeated fastenings.  The sleeve also allows the .  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. in view of Clarke et al. as discussed above, and further in view of Lawmaster (US Patent 3163908).  McCarthy et al. in view of Clarke et al. discloses the claimed invention as discussed above, but does not disclose the compressible sleeve comprising a first part joined to a second part.  Lawmaster discloses a sleeve (11, 12) within a housing (21).  The sleeve is comprised of a first part (11) joined to a second part (12) by a joint (14).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the compressible sleeve of McCarthy et al. in view of Clarke et al. to be two parts connected by a joint as suggested and taught by Lawmaster.  Forming the sleeve as two parts connected by a joint provides the advantage of allowing the sleeve to be more easily stored and transported since the two parts could be nested together prior to assembly onsite.  Additionally, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. 

Allowable Subject Matter
Claims 4, 5, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
With respect to Claims 4 and 5, the recitation of a post socket having the claimed features, including first and second linkage attachment points connected to the linkage, is not adequately taught or suggested in the prior art of record.  

With respect to Claim 12, the recitation of a post socket having the claimed features, including at least one restraining arm, the first end of the at least one restraining arm being pivotably attached to the second end of the at least one arm and the second end of the at least one restraining arm being pivotably attached to the housing, is not adequately taught or suggested in the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220. The examiner can normally be reached Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/C.A/Examiner, Art Unit 3635            

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635